DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 7, for as far as it is definite is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Plona US20060159378A1.
	DiBenedetto et al., in figures 2-3, teach (cl.1) a lubricated enclosure for an aircraft turbine engine, the enclosure comprising a drained rolling bearing 10 provided with drainage holes 24, and a lubricant ejector 42 configured to limit the retention of lubricant in a critical area of the enclosure, said ejector being configured to be traversed by a primary lubricant flow in order to drive a secondary lubricant flow located around a nozzle of the ejector 32 housed in said critical area of the enclosure, wherein the enclosure comprises a device 38,40 for communicating the drainage holes 24 with the ejector 42, so that the lubricant escaping from the drainage holes supplies the ejector in order to form the primary flow, (cl.2) the communication device is an annular lubricant manifold 6 arranged around an outer ring 12 of the rolling bearing, the manifold comprising a groove 38 closed by the outer surface of the outer ring 12 and into which the drainage holes open, said manifold also comprising at least one lubricant collection duct 40,48 extending from the groove, said collection duct communicating with a primary flow inlet provided on the ejector 44, said duct being arranged in a 6 o'clock time position (see fig.2), (cl.3) the manifold 6 is integrated with a rolling bearing support (see fig.2), carrying the outer ring 12 of the bearing, (cl.4) the rolling bearing support is traversed by a lubricant discharge passage 48 arranged opposite the nozzle of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Plona US20060159378A1 in view of Dusserre-Telmon et al. (5,749,660A).
	Plona teaches all the claimed subject matter except that he doesn’t teach the turbine engine comprising a fan driven by a reducer.
	Dusserre-Telmon et al. in figure 1, teaches the turbine engine comprising a fan 4 driven by a reducer 3.
	Since Plona and Dusserre-Telmon et al. are analogous art which is turbine engine, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Plona with the reducer as taught by Dusserre-Telmon et al. for the purpose of improving the engine efficiency.

	
Allowable Subject Matter
Claims 6, and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, prior art fails to teach or fairly suggest the ejector comprises a generally U-shaped primary duct the primary flow inlet of which is opposite the lubricant collection duct, and an outlet of which is opposite the lubricant discharge passage.
Regarding claim 8, prior art fails to teach or fairly suggest a lubricant discharge duct extending from the ejector, said duct opening opposite a radial arm of recovering the lubricant passing through a primary flow path of the turbine engine, and arranged in a 6 o'clock time position.
Regarding claim 9, prior art fails to teach or fairly suggest said critical area of the enclosure corresponds to a lubricant retention area formed when the turbine engine is inclined at a pitch angle, said critical area being centered in a 6 o'clock time position.

Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of six patent publications.
US7,878,303B2, US20080134657A1, US20050217272A1, US20050132710A1, US5,749,660A, and US4,344,506A are cited to show a lubrication system for a gas turbine engine.


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745